Citation Nr: 1450567	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a lumbar spine condition claimed as secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches.

2. Entitlement to service connection for right lower extremity lumbar radiculopathy claimed as secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches.

3. Entitlement to service connection for left lower extremity lumbar radiculopathy claimed as secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1991 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims for service connection for a lumbar spine and bilateral lower extremity lumbar radiculopathy disabilities, each claimed secondary to service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headache disabilities, must be remanded for additional development prior to adjudication.  

During the April 2013 Travel Board hearing, the Veteran asserted that pain associated with his service-connected cervical spine and upper extremity cervical radiculopathy disabilities had radiated down into his low back and into his legs.  He stated that he really started noticing radiating pain into his low back and bilateral legs in 2006 or 2007.  He stated that his own personal research and conversations he had with doctors had indicated that symptoms can radiate from the cervical spine down to the lumbar spine and into the lower extremities.  He stated that sometime between October 2012 and March 2013, a doctor in the VA neurosurgical or pain clinic at the Omaha VAMC, whose name he could not recall, stated that degenerative changes in his lumbar spine are the result of his service-connected cervical spine disability; however, he was unsure if the doctor documented such statement in his clinical treatment record.  

On review, it appears that VA treatment records were most recently obtained from the Omaha VAMC in May 2012.  Accordingly, ongoing VA treatment records must be obtained from the Omaha VAMC dating since May 2012.

The Board also notes that the record contains negative VA medical opinions dated in January 2011 and April 2012 as to whether the Veteran's claimed lumbar spine and bilateral lower extremity radiculopathy disabilities are caused or aggravated by his service-connected cervical spine disability.  Both VA examiners reasoned that there is no evidence that the Veteran's service-connected cervical disability altered his posture, gait, ambulation, load bearing, weight distribution and body mechanics.  

However, the Board notes that during VA examination in March 1994, the Veteran as noted to have slightly flexed posture.  Incidental finding on chest x-ray in February 1994 included moderate thoracolumbar scoliosis.  Physical examination revealed somewhat of a more prominent concave thoracic spine and wide interscapular space.  In May 1998, chest x-ray showed marked dextroscoliosis of the thoracic spine with its apex at approximately T-9.  A May 2007 physical therapy consult shows that the Veteran had forward head posture and protracted shoulders.  Scoliosis was noted at the thoracic level, convex to the right.  There was flattened thoracic kyphosis and with slumped sitting curve at approximately T7-T-9 that could not be reversed.  During flexibility evaluation, the Veteran was unable to lie supine and retract his shoulders to touch the mat.  It was noted that poor scapular stabilizers contributed to poor posture, which may have been exacerbating symptoms of neck and shoulder pain with paresthesia of the upper extremity.  Private physical therapy evaluation at Nebraska Medical Center in January 2008 contains diagnostic assessments of abnormal gait; right thoracic and left lumbar roto-scoliosis; reduced thoracic A/P depth and expansion on volitional inhalation; and significant fascial restrictions in the mediastinum, thorax and visceral neck.  Treatment plan included manual, exercise, and instructional interventions to address "mechanical dysfunctions."  

In light of the foregoing, the Board finds that the January 2011 and April 2012 VA medical opinions addressing whether the Veteran's current lumbar spine and bilateral lower extremity lumbar radiculopathy disabilities are proximately due to or aggravated by his service-connected cervical spine and other disabilities are inadequate.  Obtainment of an addendum opinion for clarification of this matter is therefore warranted with acknowledgement and discussion of the aforementioned evidence of abnormal posture, gait, and body mechanics related to the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing VA treatment records pertaining to the Veteran's claimed lumbar spine and bilateral lower extremity lumbar radiculopathy disabilities from the Omaha VAMC dating since May 2012.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, refer the claims file and a copy of this REMAND to the VA examiner who provided the April 2012 VA medical opinion as to the nature and etiology of the Veteran's lumbar spine and bilateral lower extremity radiculopathy disabilities, or, if he is unavailable, to an appropriate examiner for clarification as to the nature and etiology of the Veteran's claimed lumbar spine and bilateral lower extremity lumbar radiculopathy disabilities.  If it is determined that a new examination is necessary, it should be accomplished.  

Following a review of the Veteran's complete Virtual VA and VBMS electronic claims files, to include private chiropractic treatment records documenting misalignment of the lumbar spine as early as March 2004, reports of chest x-rays in March 1994 documenting marked thoracolumbar scoliosis and in May 1998 documenting  marked dextroscoliosis of the thoracic spine, a May 2007 VA physical therapy consultation showing abnormal posture and flexibility, and a January 2008 private physical therapy consultation showing altered body mechanics pertaining to cervical spine and bilateral upper extremity complaints, the examiner is requested to opine:

(i)  whether it is at least as likely as not (50 percent probability or better) that the Veteran's service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches disabilities caused the Veteran's claimed lumbar spine and bilateral lower extremity lumbar radiculopathy disabilities. 

(ii)  whether it is at least as likely as not (50 percent probability or better) that the Veteran's service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches disabilities aggravated (permanently worsened beyond normal progression) the Veteran's claimed lumbar spine and bilateral lower extremity lumbar radiculopathy disabilities.  

If aggravation of a lumbar spine or lower extremity lumbar radiculopathy disability by service-connected cervical spine degenerative disc disease at C6-7, bilateral upper extremity radiculopathy, vertigo, and cervicogenic headaches disabilities is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

In rendering the above requested opinions, the examiner must specifically address the Veteran's contentions documented in the record and during the April 2013 Travel Board hearing to the effect that his low back and lower extremity symptoms are caused or aggravated by his service-connected disabilities.    

The bases for the opinions provided must be explained in detail with the complete rationale for all opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment and whether any further tests, evidence or information would be useful in rendering an opinion.

3. The AOJ should review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

4. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



